Citation Nr: 1756367	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right plantar fasciitis. 

2.  Entitlement to service connection for a bilateral testicular disability claimed as pain.  

3.  Entitlement to service connection for an upper respiratory disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from October 1982 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied entitlement to service connection for an upper respiratory infection, bilateral testicular pain, hypertension and right plantar fasciitis.

The Veteran testified before the undersigned Veterans Law Judge in an October 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The Board has recharacterized the claim for entitlement to service connection for upper respiratory infection as a claim for entitlement to service connection for an upper respiratory disability in order to consider all of the Veteran's current upper respiratory diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an upper respiratory infection and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for service connection for right plantar fasciitis.

2.  The Veteran does not have a currently diagnosed bilateral testicular disability, claimed as pain.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for right plantar fasciitis by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a bilateral testicular disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim Law and Analysis

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204 (2017).

In a letter received by the Board in October 2016, the Veteran withdrew his claim for entitlement to service connection for right plantar fasciitis.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C. § 7105 (2012).

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued preadjudicatory notice to the Veteran in December 2009 which met the VCAA notice requirements with respect to entitlement to service connection for testicular pain.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, Tri-Care treatment records and hearing testimony.  

The Veteran was not provided a VA examination in conjunction with his claim for service connection for testicular pain.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination for testicular pain is not required.  Although service treatment records show the Veteran complained of testicular pain in service, medical treatment records do not reflect current complaints, treatment or diagnosis of testicular pain.  While the Board acknowledges the Veteran's reports of pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed disability related to claimed upper respiratory infection for which service connection may be granted.

Service treatment records show the Veteran had undergone a vasectomy in October 1996.  Two treatment notes dated in June 1999 show the Veteran complained of testicular pain, with a history of testicular atrophy of the left testicle since childhood noted.  An ultrasound was taken of the testicles, which showed no evidence of torsion with a small right hydrocele and bilateral varicoceles.  A February 1982 enlistment examination and July 2004 separation examination did not denote testicular pain.  

Tri-Care treatment records of record dated March 2010 to April 2016 do not show complaints, treatment or a diagnosis of testicular pain.

In an October 2016 Travel Board hearing, the Veteran testified that his testicular pain was worsening and that he did not receive treatment for the pain, indicating it was not constant but would come and go. 

Upon review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current diagnosis of a testicular disability. The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110 (2012); Brammer, 3 Vet. App. at 225.  Tri-Care treatment records do not show evidence of treatment, a current diagnosis of a testicular disability, or a diagnosis at any point during the pendency of the appeal.  The only evidence of record supporting the Veteran's contentions are his personal statements and testimony, indicating that he experiences testicular pain intermittently without seeking medical treatment.  His statements do not establish the required diagnosis of a current disability or a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Jandreau, 492 F. 3d 1372.  Further, as previously discussed, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 239 F. 3d. 1356 (Fed. Cir. 2001).

Absent a current diagnosis, the Board finds that service connection is not warranted for a testicular disability.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).




ORDER

The appeal for service connection for right plantar fasciitis is dismissed.

Service connection for a testicular disability is denied.


REMAND

Service Connection for Hypertension

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A (2012).

Within an October 2016 Travel Board hearing, the Veteran testified that he had been diagnosed with hypertension in 2006 or 2007, and that he received treatment through Tri-Care, at the Randolph Clinic.  Upon review of the Tri-Care treatment records associated with the Veteran's claims file, the Board notes that Tri-Care records prior to March 2010 are not of record.  Therefore, the Board finds that remand is necessary to obtain all Tri-Care medical records from August 2004, when the Veteran retired from the Air Force, to March 2010, to include any records showing a diagnosis of hypertension.

Further, if the AOJ determines that the Veteran has currently diagnosed hypertension based on the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of diagnosed hypertension.  The Board notes that the Veteran had in-service treatment for chest pains with recorded elevated blood pressure.

Service Connection for Upper Respiratory Disability

Presumptive service connection is available to veterans who served during the Persian Gulf War and exhibit objective indications of a qualifying chronic disability that manifested during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, beginning August 2, 1990, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. §§ 3.2, 3.317(a)(1) (2017).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2017).

As an initial matter, the Veteran, within the October 2016 Travel Board hearing, testified to having been deployed to the Middle East while in service.  The Veteran's DD Form 214 shows that he served with the Air Force from October 1982 to August 2004, with three years and nine months of Foreign Service.  Upon review of the record, the Board finds that military personnel records have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary to request records from appropriate sources, including the Joint Services Records Research Center (JSRRC), regarding the Veteran's service in the Middle East in order to determine whether the Veteran qualifies as a Persian Gulf veteran for the purposes of 38 C.F.R. § 3.317.

Additionally, the RO should order a VA examination to determine whether the Veteran's upper respiratory disability is a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  There are three types of qualifying chronic disabilities for Persian Gulf veterans: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes signs or symptoms involving the upper respiratory system.  If the VA examiner determines such disability falls outside the ambit of 38 C.F.R. § 3.317, the VA examiner should nevertheless opine as to whether the disability is directly related to service.  The Board notes that Tri-Care treatment records from March 2010 to July 2016 show various respiratory complaints, treatment and diagnoses. Noted diagnoses include upper respiratory infections, bronchitis, and allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant Tri-Care treatment records pertaining to the Veteran's claim for hypertension and upper respiratory disability, to include any and all records dated before March 2010.  The Board notes that the Veteran has testified to having been diagnosed with hypertension in 2006 or 2007, had to having received treatment at the Tri-Care Randolph Clinic.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified

2.  After the above development, if the AOJ determines that the Veteran has currently diagnosed hypertension, the AOJ should refer the case to an appropriate VA examiner(s) for a VA examination to determine the nature and etiology of diagnosed hypertension.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

Upon review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that currently diagnosed hypertension was incurred in or caused by service or manifested within one year of service separation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ should obtain additional details from the Veteran regarding the dates of the Veteran's Foreign Service, to include his time in the Middle East.  Upon obtaining additional details and the requisite authorizations for release of information from the Veteran, the AOJ should send an inquiry to all appropriate sources to verify the Veteran's active service in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).  Specifically, the AOJ should send a request, in 60 day increments to the JSRRC for verification of active service in countries comprising the Southwest Asia theater of operations.  The 60 day increments should be based on the additional details provided by the Veteran, if obtained, or in the alternative, for the time period from October 18, 1982 to August 31, 2004.

The AOJ should make all available efforts to obtain such records, and all such attempts should be reflected in a written memorandum included in the claims file.  The non-existence or unavailability of such records must be verified and this should be documented by a memorandum in the record to that effect.

4.  The AOJ should refer the case to an appropriate VA examiner(s) (M.D.) for a VA examination to determine the nature and etiology of his upper respiratory disability.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

Upon review of the claims file, the examiner is requested to provide the following opinions:

a.  Determine any and all disabilities manifested by claimed upper respiratory disability.

b.  For all diagnosed upper respiratory disabilities, is it at least as likely as not (50 percent probability or more) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?

c.  Determine whether there are any manifestations of an upper respiratory disability not accounted for by the current diagnoses.

d.  If there are manifestations of an upper respiratory disability not accounted for by the current diagnoses, the examiner should indicate whether it least as likely as not (50 percent probability or more) that such symptomatology represents (i) an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or (ii) a medically unexplained chronic multi-symptom illness, defined by a cluster of signs or symptoms, which specifically includes signs or symptoms involving the upper respiratory system.

e.  If the Veteran's upper respiratory symptoms are found to represent objective indication of chronic disabilities resulting from either an undiagnosed illness or a chronic multi-symptom illness, the examiner should also describe the extent to which illness has manifested.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

6.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


